Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) dated as of
February 20, 2019, is entered into by and between Greggory H. Kalvin
(hereinafter referred to as “Executive”) and Dine Brands Global, Inc., a
Delaware Corporation, its affiliates and subsidiaries (hereinafter referred to
as the “Corporation”). Throughout this Agreement, Executive and the Corporation
may be referred to collectively as the “parties”.

Recitals

A.        Executive has been employed by the Corporation. Executive’s last day
of employment by the Corporation will be March 8, 2019 (the “Separation Date”).

B.        Executive and the Corporation wish to enter into an Agreement to
clarify and resolve any disputes that may exist between them arising out of the
employment relationship and its termination, and any continuing obligations of
the parties to one another following the end of the employment relationship.

C.        In consideration of the Corporation’s agreement to pay Executive a
severance payment set forth herein, the Corporation has asked Executive to waive
any and all rights Executive may have in potential claims against the
Corporation, except for those rights provided in this Agreement and Executive’s
continuing right to enforce the terms and provisions of this Agreement against
the Corporation. The Corporation has advised Executive of Executive’s right to
consult an attorney at Executive’s own expense prior to signing this Agreement
and has provided Executive with 21 calendar days in which to consider this
Agreement and seek legal assistance. Executive has either consulted an attorney
of Executive’s choice or voluntarily elected not to consult legal counsel, and
understands that except for Executive’s rights preserved and provided for above
and elsewhere in this Agreement, Executive is waiving all potential claims
against the Corporation and its agents.

D.        This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action and
enter this Agreement for the sole purpose of clarifying and resolving any
potential issues between them.

E.        The Effective Date of this Agreement is defined in paragraph 10(d)
hereof. Each of the covenants and obligations set forth herein is contingent
upon the occurrence of the Effective Date.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

1.        Employment Ending Date.  Executive’s employment with the Corporation
will terminate effective on the Separation Date. Executive will have no further
employment duties or responsibilities to the Corporation after the Separation
Date.

 

A-1



--------------------------------------------------------------------------------

2.        Payments and Benefits.  In exchange for the promises contained in this
Agreement, and so long as Executive does not revoke this Agreement:

a.        Base Salary:  The Corporation shall pay to Executive the sum of
$350,000, representing 12 months of base salary, less applicable tax,
withholdings and deductions required by law, as severance pay and in exchange
for the promises, agreements, understandings and releases contained in this
Agreement. This sum will be paid as a lump sum through the Corporation’s payroll
after the Effective Date, but not later than 30 days after the Effective Date.
Executive understands that, under applicable law, no Corporation match of 401(k)
contributions can be made based on the separation payment.

b.        Pro Rata Bonus:  The Corporation agrees to pay Executive an amount
equal to Executive’s bonus under the annual incentive plan for the applicable
fiscal year, prorated based on the portion of the performance period that has
elapsed prior to the Separation Date, and based on actual performance.
Executive’s prorated target bonus is $35,000, which Executive acknowledges is
the target amount that will be adjusted under the annual incentive plan
according to actual performance of the Corporation. This pro rata bonus less
applicable tax, withholdings, and deductions required by law, shall be paid in
accordance with the Corporation’s administration practices at the time the
annual bonus would have been paid to the Executive had Executive remained
employed.

c.        Benefits:  All Executive’s benefits shall cease on Executive’s last
day of work except Executive’s medical, vision, and dental benefits coverage, if
any, will end as of the last day of month of the Separation Date. In the event
Executive elects COBRA coverage, the Corporation will pay 50% of the COBRA
premium cost for Executive and such dependent(s) as are designated as of the
Separation Date for 12 months, or until Executive becomes eligible for benefits
through another employer, whichever is earlier. To the extent that Executive
becomes eligible for benefits through another employer during this time,
Executive agrees to give prompt written notice to the Corporation. The payment
by the Corporation does not increase or otherwise affect the total number of
months of coverage available through COBRA.

d.        Outplacement Services:  The Corporation shall provide standard
outplacement services at the expense of the Corporation up to $5,000, from an
outplacement firm selected by the Corporation. In order to receive outplacement
services, Executive must begin utilizing the services within 90 days of the
Separation Date.

e.        Equity.  The Corporation agrees that the following will vest on the
Effective Date:

  (1)

5,247 stock options granted on March 3, 2017, and 4,814 stock options granted on
February 22, 2018; and

  (2)

Restricted stock award of 1,234 shares granted on March 3, 2017, 3,654 shares
granted on April 17, 2017, and 1,200 shares granted on February 22, 2018.

 

A-2



--------------------------------------------------------------------------------

Additionally, Executive shall be entitled to payouts for the 2017 – 2019
performance period and the 2018 – 2020 performance period under the
Corporation’s cash long-term incentive plan based on actual performance through
such performance periods. The Corporation shall make such payouts, if any, at
the time the payouts would have been paid to Executive had Executive remained
employed by the Corporation through such date. Any payout shall be paid in
accordance with the Corporation’s administration practices and shall be subject
to any applicable tax, withholdings, and deductions required by law.

Other than as set forth in this Subparagraph 2 (e), Executive acknowledges that
Executive is not entitled to any other unvested stock options, stock
appreciation rights, restricted stock awards, restricted stock units, and any
other equity or cash-based awards held by Executive as of the Separation Date.
Except as provided in this Agreement, all restricted stock and stock options and
shall remain subject to the terms and conditions of the plans, grant notices and
agreements pursuant to which they were awarded. Notwithstanding the above, any
stock options held by the Executive shall remain exercisable until the earlier
of five years after the Effective Date or their original expiration.

The benefits described in (a) through (e) of this Paragraph constitutes the
“Separation Benefits.” Executive agrees to indemnify and hold the Corporation
harmless from and against any claims made against the Corporation for any
non-payment of taxes by Executive. In addition to the Separation Benefits set
forth above, Executive will receive all wages through the Separation Date
separate and apart from this Agreement.

3.        Valid Consideration.  The parties hereto acknowledge and agree that
Executive’s right to be paid the Separation Benefits identified in paragraph 2
is expressly conditioned on Executive signing this Agreement, and not thereafter
revoking this Agreement. The parties further acknowledge and agree that the
mutual promises and covenants contained herein constitute good, valid and
sufficient consideration for this Agreement.

4.        Return of Corporation Property.  Executive covenants, represents and
warrants to the Corporation that on the Separation Date, Executive will return
to the Corporation any and all materials and property of the Corporation of any
type whatsoever (including, without limitation, any vehicles and vehicles’ keys,
mobile phones, office or other keys, access cards, identification badges,
computer equipment, correspondence, tangible proprietary information or
intellectual property, documents, records, notes, contracts, and other
confidential or proprietary materials) that are in Executive’s possession or
control.

5.        Non-Disclosure of Confidential Information and Non-solicitation.

(a)        Executive acknowledges that during the term of Executive’s employment
with the Corporation, Executive has had access to material intellectual
property, trade secrets, proprietary and confidential information of the
Corporation, including but not limited to, information concerning the
Corporation’s services; products; product formulas; recipes; business models;
marketing; employees; franchisees; technology; consultants and experts;
customer, dealer, vendor and partner data, including history, usage, pricing,
preferences, incentives and rebate data for each; business plans, records and
affairs; business partners; methods of doing business;

 

A-3



--------------------------------------------------------------------------------

merchandising concepts, strategies and plans; financial matters; pricing
information; ‘trade secrets’; and suppliers, as well as other information
including but not limited to information learned by Executive from employees,
contractors or agents of the Corporation through inspection of the Corporation’s
premises or financial statements, or that relates to the Corporation’s products,
services, packaging, designs, business plans, business opportunities, customers,
dealers, clients, consultants, experts, finances, research, development,
know-how, personnel, litigation, workouts, or third-party confidential
information disclosed to Executive by the Corporation, together with any
material prepared by Executive which contains or otherwise relates to such
information (the “Confidential Information”). However, notwithstanding the
forgoing, the following information shall be excluded from the above referenced
definition of Confidential Information: any item of Confidential Information
which (i) was publicly known at the time of its disclosure by the Corporation to
Executive, (ii) was already in the Executive’s possession at the time of its
disclosure by the Corporation to Executive, (iii) was lawfully received by
Executive from a third party without violation of any obligation of
confidentiality to the Corporation, (iv) becomes publicly known through no fault
of the Executive, (v) is approved for Executive’s disclosure by written
authorization of the Corporation, or (vi) is required to be disclosed pursuant
to any applicable law, rule, regulation or order of a court.

(b)        Executive hereby represents, warrants and covenants that in any
future employment or self-employment, Executive shall not disclose any
Confidential Information, and shall refrain from any action or conduct which
might reasonably or foreseeably be expected to compromise the confidentiality or
proprietary nature of Confidential Information. Further, Executive hereby
represents, warrants and covenants that Executive will not use Confidential
Information in a manner that is adverse to the interests of the Corporation, or
in any manner whatsoever without prior written approval of the Corporation in
each instance.

(d)         Executive acknowledges and agrees that breach of the covenants in
this Paragraph 5 will irreparably harm the Corporation for which the Corporation
may not have an adequate remedy at law. As such, Executive agrees that the
Corporation shall be entitled to any proper injunction, including but not
limited to temporary, preliminary, final injunctions, temporary restraining
orders, and temporary protective orders, to enforce said covenants in the event
of breach or threatened breach by Executive, in addition to any other remedies
available to the Corporation at law or in equity. Executive further agrees that
no bond or other security shall be required in obtaining such equitable relief
and hereby agrees to comply with an order of a court of competent jurisdiction,
issuing such injunction and ordering specific performance thereof. The covenants
contained in this Agreement are independent of any other obligations between the
parties, and the existence of any other claim or cause of action against the
Corporation is not a defense to enforcement of said covenants by injunction.

6.        Confidentiality of Separation Agreement; Non-Disparagement.

(a)        Executive agrees to keep the terms of this Agreement (including, but
not limited to the Separation Benefits) completely confidential, and that
Executive will not disclose any information concerning this Agreement or its
terms to anyone other than Executive’s immediate family, and legal counsel,
and/or financial advisors, who will be informed of and bound by this

 

A-4



--------------------------------------------------------------------------------

confidentiality clause, or in response to a subpoena issued by a court of
competent jurisdiction or as otherwise required by law.

(b)        Executive shall not disparage the Corporation, its officers,
directors, independent contractors, and employees.

(c)        The Corporation will respond to requests for information from
prospective employers by stating Executive’s dates of employment and position
held.

7.        General Release of Claims.  Executive expressly waives any and all
claims against the Corporation and releases it, including, without limitation,
each of its officers, directors, partners, members, stockholders, managers,
employees, consultants, agents, attorneys, parent and subsidiary corporations,
and representatives (the “Corporation Releasees”), from any and all claims,
demands, lawsuits, causes of action, obligations, and liabilities of whatever
kind, which Executive may have or thinks Executive may have against the
Corporation Releasees or any of them based upon events or facts arising at any
time on or before the Effective Date of this Agreement, including but not
limited to, claims that relate to Executive’s employment and/or the separation
of employment with the Corporation. Executive agrees this general release of
claims includes, but is not limited to, claims for breach of any implied or
express contract or covenant; claims for promissory estoppel; claims of
entitlement to any pay; claims of wrongful denial of insurance and employee
benefits; claims for wrongful termination, public policy violations, defamation,
invasion of privacy, fraud, misrepresentation, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
based on age, race, color, religion, sex, national origin, ancestry, physical or
mental disability, legally protected medical condition, genetic information,
marital or family status, sexual orientation, gender identity or expression,
union activity, military status or veteran status, or any other status protected
by law; claims based upon the California or United States Constitutions; any
claims based on alleged restrictions on the Corporation’s right to terminate,
not to hire or promote employees, or on the Corporation’s ability to change an
employee’s compensation or other terms and conditions of employment; and claims
based on any federal, state or local law, including, without limitation: Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Equal Pay Act, 29 U.S.C. § 206(d)(1); the Americans with Disabilities Act;
the Americans with Disabilities Act Amendments Act; the Labor Management
Relations Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act (“WARN”);
the California WARN Act; the California Fair Employment and Housing Act; the
California Labor Code; the California Family Rights Act, the California
Constitution; the California Industrial Welfare Commission Wage Orders; and the
California Government Code, as well as any amendments to those laws. Executive
expressly understands that among the various claims and rights being waived by
Executive in this Agreement are those arising under the Age Discrimination in
Employment Act (“ADEA”), as amended, and in that regard Executive specifically
acknowledges that Executive has read and understands the provisions of paragraph
10 below before signing this Agreement.

8.        Exclusions From General Release/Additional Protections.  Excluded from
the General Release above are: (i) rights and claims which cannot be waived by
law, including claims for workers’ compensation, unemployment compensation, and
accrued and vested retirement benefits; (ii) claims arising after the Effective
Date of this Agreement; and (iii) claims

 

A-5



--------------------------------------------------------------------------------

for breach of the Agreement. Neither the General Release above nor anything else
in this Agreement limits Executive’s rights to file a charge with an
administrative agency (such as the U.S. Equal Employment Opportunity
Commission), provide information to an administrative agency, or participate in
an agency investigation. The Exclusions and Protections contained in this
paragraph 8 override any language to the contrary in any other part of this
Agreement. Executive is, however, waiving all rights to receive money or other
individual relief in connection with an administrative charge or investigation,
regardless of whether that charge or investigation was initiated by Executive,
on Executive’s behalf, on behalf of a group or class to which Executive
purportedly belongs, or otherwise, provided, however, that Executive may accept
bounty money properly awarded by the U.S. Securities and Exchange Commission.

9.        Release of Unknown Claims.  It is the intention of Executive and the
Corporation that this Agreement is a General Release which shall be effective as
a bar to each and every claim, demand, or cause of action it releases. Executive
recognizes that Executive may have some claim, demand, or cause of action
against the Corporation of which the Executive is totally unaware and
unsuspecting which Executive is giving up by execution of the General Release.
It is the intention of the Executive in executing this Agreement that it will
deprive Executive of each such claim, demand or cause of action and prevent
Executive from asserting it against the Corporation. In furtherance of this
intention, Executive expressly waives any rights or benefits conferred by the
provisions of Section 1542 of the Civil Code of the State of California (and/or
other similar provision(s) of any other jurisdiction), which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or his/her settlement
with the debtor.”

10.        Right of Revocation.  In compliance with the Older Workers Benefit
Protection Act (P.L. 101433), Executive does hereby acknowledge and agree as
follows:

(a)        That this Agreement does not purport to waive rights or claims that
may arise from acts or events occurring after the date that this Agreement is
executed by the parties;

(b)        That this Agreement specifically applies to any rights or claims
Executive may have against the Corporation under the federal Age Discrimination
in Employment Act of 1967, as amended;

(c)        That the consideration provided for in this Agreement is in addition
to that to which Executive is already entitled;

(d)        That this Agreement shall be revocable by Executive for a 7-day
period following execution of this Agreement by Executive. Accordingly, this
Agreement shall not become effective or enforceable until the expiration of the
7-day revocation period (“Effective Date”); and

(e)        That Executive, having carefully read this Agreement and knowing the
contents hereof, freely and voluntarily consents to all the terms and conditions
herein, understands the

 

A-6



--------------------------------------------------------------------------------

final and binding effect of this Agreement, has been advised of Executive’s
right to and has been given a chance to consult with and review this Agreement
with an attorney of Executive’s choice prior to signing this Agreement, and has
been given a period of 21 days within which to consider whether to sign this
Agreement. In the event that Executive chooses to waive this 21 day period,
Executive acknowledges that Executive was given a reasonable period of time
within which to consider this Agreement and that Executive’s waiver was made
freely and voluntarily and without duress or any coercion by any other person,
including anyone at the Corporation or the Corporation Releasees.

11.        Payment of Moneys Owed.  The parties acknowledge and agree that the
Corporation has paid Executive or shall pay Executive all wages or salary
earned, including any accrued, but unused or unpaid vacation pay according to
the Corporation policy and eligibility requirements, business expenses and other
benefits, if any, to which Executive was entitled during employment, through the
Separation Date. Executive shall provide the Corporation with final expense
report(s) no later than 7 days before the Separation Date, and the Corporation
shall reimburse Executive for such expenses, in accordance with the
Corporation’s policy. Executive is entitled to this payment regardless of
whether Executive signs this Agreement.

12.        Section 409A.  The payments made under this Agreement are intended to
comply with section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance issued thereunder (“Section 409A”). Payments made under this
Agreement will be interpreted and construed, to the extent possible, to be
distributed in the short-term deferral period, as defined under Treasury
Regulation section 1.409A-1(b)(4), or the separation pay exemption, as provided
in Treasury Regulation section 1.409A-1(b)(9). For purposes of this Agreement,
the phrase “Separation Date” means the date in which Executive’s “separation
from service,” as defined in Treasury Regulation section 1.409A-1(h), occurred.
For purposes of this Agreement, each payment made and benefits provided under
this Agreement is hereby designated as a separate payment, and will not
collectively be treated as a single payment, as provided in Treasury Regulation
section 1.409A-2(b)(2)(iii).

13.        No Assignment.  Executive represents and warrants that Executive has
made no assignment or other transfer, and covenants that Executive will make no
assignment or other transfer, of any interest in any Claim which Executive may
have against the Corporation Releasees, or any of them.

14.        Indemnification of Released Parties.  Executive agrees to indemnify
and hold harmless the Corporation Releasees, and each of them, against any loss,
claim, demand, damages, expenses, or any other liability whatsoever, including
reasonable attorneys’ fees and costs resulting from: (a) any breach of this
release by Executive or Executive’s successors in interest; (b) any assignment
or transfer, or attempted assignment or transfer, of any claims released
hereunder; or (c) any action or proceeding brought by Executive or Executive’s
successors in interest, or any other, if such action or proceeding arises out
of, is based upon, or is related to any claims, demands, or causes of action
released herein; provided, however, that this indemnification provision shall
not apply to any challenge by Executive of the release of claims under the ADEA,
Title VII, or similar discrimination laws, and any right of the released parties
to recover attorneys’ fees and/or expenses for such breach shall be governed by
applicable law.

 

A-7



--------------------------------------------------------------------------------

It is the intention of the parties that this indemnity does not require payment
as a condition precedent to recovery by any of the Corporation Releasees under
this indemnity

15.        No On-the-Job Injury.  Executive represents and warrants that
Executive has not experienced a job-related illness or injury during employment
with the Corporation for which Executive has not already filed a claim, and that
Executive has disclosed to the Corporation any pending or previously filed claim
relating to an on-the-job injury or illness.

16.        Cooperation.  Executive agrees to cooperate fully with the
Corporation and its subsidiaries and affiliates in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Corporation or its subsidiaries or affiliates which
relate to events or occurrences that transpired while Executive was employed by
the Corporation; and in connection with any investigation or review by any
federal, state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the Securities and Exchange Commission) as any
such investigation or review relates to events or occurrences that transpired
while Executive was employed by the Corporation. Executive’s full cooperation
shall include, but not be limited to, being available to meet and speak with
officers or employees of the Corporation and/or its counsel at reasonable times
and locations, executing accurate and truthful documents, appearing at the
Corporation’s request as a witness at depositions, trials or other proceedings
without the necessity of a subpoena, with reasonable advance notice, and taking
such other actions as may reasonably be requested by of the Corporation and/or
its counsel to effectuate the foregoing. In requesting such services, the
Corporation will consider other commitments that Executive may have at the time
of the request, and Executive’s availability and obligations under this Section
shall in all instances reasonably be subject to Executive’s other commitments.
The Corporation agrees to reimburse Executive for any reasonable, out-of-pocket
travel, hotel and meal expenses incurred in connection with Executive’s
performance of obligations pursuant to this Section for which Executive has
obtained prior, written approval from the Corporation, and the Corporation shall
pay Executive $165 per hour for any services performed by Executive at the
request of the Corporation pursuant to this Paragraph.

17.        Truthful Testimony; Notice of Request for Testimony.  Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least 10 days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the
Corporation a reasonable opportunity to challenge the subpoena, court order or
similar legal process. Moreover, nothing in this Agreement shall be construed or
applied so as to limit any person from providing candid statements that such
party reasonably and in good faith believes to be truthful to any governmental
or regulatory body or any self-regulatory organization.

18.        Tax Indemnification.  It is understood between the parties that
Executive has not relied upon any representation, express or implied, made by
the Corporation or any of its representatives as to the tax consequences of this
Agreement and that Executive releases the

 

A-8



--------------------------------------------------------------------------------

Corporation Releasees from any and all liability in connection with any such tax
consequences. The Corporation’s payments to Executive described above in
paragraph 2 represent a compromise of any and all of Executive’s known or
unknown claims against the Corporation Releasees. Executive agrees that any
liability for state or federal income tax payments or penalties arising from
said payments shall be Executive’s sole responsibility. Executive agrees to
indemnify and to hold harmless the Corporation Releasees from any and all
actions, claims or demands brought by any tax or other authority based upon
Executive’s tax obligations arising from payments to be made pursuant to this
Agreement, and Executive agrees specifically to reimburse the Corporation for
any taxes, interest and penalties paid by the Corporation and for the costs,
legal fees, and any other expenses incurred by the Corporation as a result of
any such actions, claims or demands.

19.        Arbitration.  Except for an action for injunctive relief to enforce
the terms of this Agreement, any dispute concerning the application of this
Agreement, and any other dispute from time to time between Executive and the
Corporation, shall be settled by arbitration, to take place in Los Angeles,
California before an arbitrator selected by the parties. Unless otherwise
provided by law, the parties will each share 50% of the arbitration costs and
fees. The decision of the arbitrator shall be final and conclusive, and the
parties waive the right to trial de novo or appeal.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

20.        Binding Agreement.  This Agreement shall be binding upon each party
and its and his or her heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of the Corporation
Releasees and each of them, and to their heirs, administrators, representatives,
executors, successors, and assigns.

21.        Contract Interpretation.  The language of this Agreement shall not be
construed for or against any particular party. The section headings are inserted
as a matter of convenience and in no way define, limit or describe the scope of
such section or affect the interpretation of this Agreement. The invalidity or
enforceability, in whole or in part, of any provision of this Agreement will not
affect the validity or enforceability of any other provision. In the event of a
conflict or inconsistency between the terms of this Agreement and any other
agreement between the parties, the terms of this Agreement shall control.

22.        Entire Agreement/Survival.  Executive acknowledges that no promises
or representations other than those set forth in this Agreement have been made
to Executive to induce Executive to sign this Agreement, and that Executive only
has relied on promises expressly stated herein. This Agreement sets forth the
entire understanding between Executive and the Corporation and supersedes any
prior agreements or understandings, express or implied, pertaining to the terms
of Executive’s employment with the Corporation and the termination of the
employment relationship. The provisions of this Agreement shall survive the
Separation Date and the termination of Executive’s employment.

 

A-9



--------------------------------------------------------------------------------

23.        Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws provisions.

24.        Waiver.  No purported waiver of a breach or default will be valid
unless specifically stated in writing by the waiving party. No such waiver
waives any subsequent breach or default of the same or any other term in this
Agreement.

25.        No Further Amendment.  No amendment or modification of this Agreement
will be binding unless executed in writing by the parties or their permitted
successors or assigns. No course of conduct or course of performance under this
Agreement or any other agreement between the parties will be deemed to amend or
modify this Agreement.

26.        Attorney’s Fees.  Executive acknowledges and agrees that Executive is
solely responsible for paying any attorneys’ fees and costs that Executive has
incurred in connection with this matter. The parties also agree that execution
of this Agreement does not make Executive the “substantially prevailing party”
or “prevailing party” under any statute or regulation, and Executive agrees not
to seek an award of attorneys’ fees or costs from the Corporation in any forum.
However, should legal action be necessary to enforce or interpret this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees
and costs.

27.        Counterparts.  This Agreement may be executed in any number of
counterparts and by any electronic means, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same agreement.

The parties have executed this Agreement, consisting of 10 pages, including this
page, as of the dates indicated below.

 

Dated: February 20, 2019     DINE BRANDS GLOBAL, INC. the “Corporation”     By:
  /s/ Gregory Bever       Its:   Senior Vice President, Chief People Officer    
      Dated: February 20, 2019            

Greggory H. Kalvin, the “Executive”

         

/s/ Greggory H. Kalvin

   

 

A-10